DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	As per claim 1, the prior art fails to teach a method for rules driven interactions for Webinar content retrieval and storage, the method comprising: establishing a Webinar, between a presenter and a live attendee, in memory of a host computing platform, the live attendee accessing the Webinar from over a computer communications network within a user interface to the Webinar displayed in a corresponding client computing device of the live attendee; initiating recording of the Webinar; sharing during the recording of the Webinar, a display of the presenter in the user interface of the live attendee; detecting in the display a content portion and matching the content portion to one of a multiplicity of rules; executing the matched one of the rules in the host computing platform, the execution of the matched one of the rules presenting additional content in the user interface of the client computing device of the live attendee; ending the recording of the Webinar and subsequent to the ending of the recording of the Webinar, storing the recorded Webinar in a file, 3Application No. 16/529,945 Filed: August 2, 2019 Attorney Docket No.: 1235-002U annotating the stored recording of the Webinar with the matched one of the rules and additionally an indication at which point in time during the Webinar the matched one of the rules had been executed; and, retrieving the stored and annotated recording of the Webinar in response .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444